Citation Nr: 0920295	
Decision Date: 06/01/09    Archive Date: 06/09/09

DOCKET NO.  06-29 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Fort Meade, 
South Dakota


THE ISSUE

Entitlement to enrollment in VA health care.  



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1957 to July 
1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 determination of the 
Medical Administration Services (MAS) of a Department of 
Veterans Affairs Medical Center (VAMC) in Fort Meade, South 
Dakota.  The Veteran testified before the undersigned 
Veterans Law Judge in April 2009; a transcript of that 
hearing is associated with the duplicate Combined Health 
Record (CHR).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran has applied for enrollment in VA's health care 
system.  In December 2005, he was denied such enrollment on 
the basis that he is a Priority Group 8 veteran and his 
application for enrollment was received after January 17, 
2003.  See 38 U.S.C.A. § 1705 (West 2002); 38 C.F.R. 
§ 17.36(b) and (c)(2) (2008).  In assigning the Veteran to 
Priority Group 8, the December 2005 letter denying enrollment 
explained that the Veteran's annual income, as reported in 
his December 2005 claim for benefits, was above the limit 
which might allow him to be assigned to a higher priority 
group.

In April 2009, the Veteran testified before the undersigned 
Veterans Law Judge at a videoconference hearing.  At such 
hearing, the Veteran indicated that his marital and financial 
status had changed since his December 2005 application for 
benefits and that he was submitting a document which provided 
an updated financial picture.  See Hearing Transcript, pp. 2-
3.  Moreover, the Veteran testified that he did not intend to 
waive review of this information by the agency of original 
jurisdiction (AOJ).  See id. at 2.  

The Board observes that the document referenced by the 
Veteran at the April 2009 hearing is not of record.  Since 
the information contained in this document is clearly 
relevant to the present issue on appeal, the Board finds that 
a remand is necessary to contact the Veteran and ask him to 
submit a copy of this document; alternatively, he may submit 
a new document with the updated marital and financial 
information.  Also, the Veteran should submit a copy of his 
marriage certificate since information regarding the date of 
his marriage may be relevant to the present appeal.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to 
submit a copy of the document referenced 
at the April 2009 Board hearing which 
contains the Veteran's updated financial 
information, including income and assets, 
as well as his spouse's updated financial 
information.  The AOJ should also notify 
the Veteran that if a copy of this 
document is not available, he should 
submit a new document which contains this 
information. 

2.  Ask the Veteran to provide a copy of 
his marriage certificate.

3.  Readjudicate the Veteran's claim in 
light of any additional evidence obtained.  
If the benefit sought remains denied, the 
AOJ should issue an appropriate 
supplemental statement of the case and 
provide the Veteran and his representative, 
if any, the opportunity to respond.  The 
case should then be returned to the Board 
for further appellate review, if otherwise 
in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




